                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                                Plaintiff,

                         v.                                  Case No. 19-CR-02

 ALEXANDER P. BEBRIS,

                                Defendant.


                            NON-PARTY FACEBOOK, INC.’S
                         CORPORATE DISCLOSURE STATEMENT


         Non-party Facebook, Inc. (“Facebook”) states that it has no parent corporation and that

there is no publicly held corporation that owns 10% or more of its stock.



Dated: November 27, 2019

                                                  Respectfully Submitted,

                                                  PERKINS COIE LLP

                                                  By:    s/ Ryan T. Mrazik
                                                         Ryan T. Mrazik
                                                         1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98117
                                                         Telephone:        (206) 359-8098
                                                         Facsimile:        (206) 359-9098

                                                         Sopen B. Shah
                                                         PERKINS COIE LLP
                                                         33 East Main Street, Suite 201
                                                         Madison, WI 53703
                                                         Telephone:       (608) 663-7460
                                                         Facsimile:       (608) 663-7499




146488006.1   Case 1:19-cr-00002-WCG Filed 11/27/19 Page 1 of 2 Document 42
                                   CERTIFICATE OF SERVICE

          I certify that on November 27, 2019, I electronically filed the foregoing NON-PARTY

FACEBOOK, INC.’S CORPORATE DISCLOSURE STATEMENT with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing to the attorney(s) of

record.

          I certify under penalty of perjury that the foregoing is true and correct.

          DATED this 27th day of November, 2019.




                                                s/ Jean Hernandez
                                                Jean Hernandez, Legal Secretary




           Case 1:19-cr-00002-WCG Filed 11/27/19 Page 2 of 2 Document 42
